BRIOKELL, C. J.
The statute which authorizes this appeal, limits the revisory power of the court to the decree overruling the demurrer. — Pamph. Acts, 1874-5, p. 189. If the chancellor erred in allowing an amendment of the bill, or if the amendment was irregularly made, and new parties informally introduced, as is insisted by the appellants, the errors are not now the subject of revision.
There are several grounds of demurrer, which it cannot be *528supposed were relied on by tbe appellants. Tbe first, second, and eigbtb are general, wbicb tbe statute prohibits being beard. Tbe fourth asserts, that tbe complainants have an adequate remedy at law. It is enough to say in answer, tbe bill is for a foreclosure of a mortgage. Tbe fifth avers, that Elmore & Gunter, and Stone & Clopton, to whom respectively parts of tbe mortgage debt bad been assigned, should have been made parties plaintiff, and not defendants; and tbe ninth makes the same objection, as to tbe personal representatives of Howell Rose, deceased. These parties could have properly joined in tbe suit as complainants, but they were not compelled to do so. It is sufficient that they are before tbe court, having an opportunity to assert their rights, and will be concluded by tbe decree, saving tbe mortgagors from all future litigation with them. Tbe demurrer, on its remaining grounds, was sustained. We find no error in tbe decree, of wbicb appellants can complain, and it is affirmed.
Stone, J., not sitting.